 Case 3:14-cr-30051-NJR Document 59 Filed 05/04/21 Page 1 of 3 Page ID #772




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                  Plaintiff,

 v.                                                Case No. 3:14-CR-30051-NJR-1

 CARL KIEFFER,

                  Defendant.

                                           ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion to Authorize Payment from Inmate Trust

Account filed by the United States of America. (Doc. 57). The Government seeks an order,

pursuant to 18 U.S.C. §§ 3613(a), 3664(k), and 3664(n), authorizing the Bureau of Prisons

(BOP) to turn over to the Clerk of Court non-exempt funds held in the inmate trust account

of Defendant Carl Kieffer. The funds would be applied as payment toward the criminal

monetary penalties imposed in this case.

       In support of its motion, the Government notes that on July 5, 2014, the Court

sentenced Kieffer to 240 months in prison and three years of supervised release. (Doc. 23).

The Court also ordered Kieffer to pay a special assessment of $100 and $7,115 in restitution.

Kiefer has paid his special assessment but, to date, he owes $7,015 in restitution.

       On February 26, 2021, the Government was informed that Kieffer had a balance of

$2,707.10 in his inmate trust account. The Government requested that the BOP freeze

$1,856.30 of those funds for payment toward Kieffer’s outstanding criminal monetary

penalties. Thus, the BOP has possession, custody, or control of $1,856.30 in encumbered funds




                                         Page 1 of 3
 Case 3:14-cr-30051-NJR Document 59 Filed 05/04/21 Page 2 of 3 Page ID #773




belonging to Kieffer that are currently in the defendant’s trust account.

        Kieffer opposes the Government’s motion, arguing that the money in his account,

which came from an economic stimulus payment, does not constitute a “material change” in

his economic circumstances under 18 U.S.C. § 3664(k) as required for the United States to

adjust his payment schedule or require immediate payment in full. Furthermore, the stimulus

payment does not constitute the receipt of “substantial resources,” as required under

18 U.S.C. § 3664(n) for the United States to require him to apply the value of such resources

to the restitution still owed. Kieffer also notes that he has been compliant with his payment

plan under the Inmate Financial Responsibility Program (IFRP), though does not clarify why

he has paid only $100 in restitution over the past seven years, and asks the Court not to leave

him indigent.

        Under 18 U.S.C. 3664(n), “[i]f a person obligated to provide restitution, or pay a fine,

receives substantial resources from any source, including inheritance, settlement, or other

judgment, during a period of incarceration, such person shall be required to apply the value

of such resources to any restitution or fine still owed.” A restitution order acts as a lien in

favor of the government on “all property and rights to property” of the defendant. United

States v. Sayyed, 862 F.3d 615, 618 (7th Cir. 2017). Thus, the government is entitled to “step

into the defendant’s shoes” and acquire the rights of the defendant with regard to the funds.

Id. at 619.

        Here, the Court agrees the economic stimulus payment does not constitute a “material

change” in Kiefer’s economic circumstances under 18 U.S.C. § 3664(k). It does, however,

constitute “substantial resources” under 18 U.S.C. § 3664(n). Kieffer now has $2,707.10 in his

trust account, which is a substantial amount even outside the prison setting. Additionally,


                                         Page 2 of 3
 Case 3:14-cr-30051-NJR Document 59 Filed 05/04/21 Page 3 of 3 Page ID #774




even though Kieffer is enrolled in the IFRP, as explained by the Seventh Circuit in an

unpublished opinion, “the [IFRP] and the government’s ability to collect restitution are not

mutually exclusive.” United States v. Lemberger, 673 F. App’x 579, 580 (7th Cir. 2017). The

United States may enforce a restitution order by “all other available and reasonable means,”

including the BOP’s inmate payment program. Id. Finally, the Court notes that Kieffer would

not be left indigent if his funds are applied toward his criminal monetary obligations. The

Government has encumbered only $1,856.30 of his money, leaving $850.80 in his account.

This is not an insignificant balance for an inmate to carry in his trust account.

       For these reasons, the Motion to Authorize Payment from Inmate Trust Account

(Doc. 57) is GRANTED. The Bureau of Prisons is ORDERED to turn over to the Clerk of

Court the amount of $1,856.30. The Clerk of Court shall accept the deposit from the funds

currently held in the trust account for the following inmate:

              Inmate Name:           Carl Kiefer
              Inmate Number:         15794-074
              Inmate Facility:       USP Terre Haute
                                     P.O. Box 33
                                     Terre Haute, IN 47808

       The Clerk shall apply these funds as payment toward the criminal monetary

penalties owed by Kieffer. Payments are to be made payable to the Clerk of the District

Court, 750 Missouri Avenue, East St. Louis, Illinois 62201. The Government is ORDERED

to provide a copy of this Order to the Bureau of Prisons.

       IT IS SO ORDERED.

       DATED: May 4, 2021

                                                    s/ Nancy J. Rosenstengel
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge


                                         Page 3 of 3
